Citation Nr: 1448905	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include headaches and cognitive impairment (claimed as traumatic brain injury).

2.  Entitlement to service connection for a back disability, to include minimal degenerative changes of the lumbar spine (claimed as a broken back).

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to May 1972, and May 1986 to July 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, that denied the above claims.  

In September 2012, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of that hearing has been prepared and incorporated into the record.  

The Board has recharacterized the issue of entitlement to service connection for traumatic brain injury to the broader issue of entitlement of service connection for residuals of a head injury, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005); Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The issues of service connection for a right knee disability and residuals of a head injury are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed back disability, to include minimal degenerative changes of the lumbar spine, manifested during, or as a result of, active military service.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed left shoulder disabilities, to include chronic tendinosis and rotator cuff tear, are shown to result from an injury or disease of service origin.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a back disability, to include minimal degenerative changes of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for a grant of service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & West 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in November and December 2010 that fully addressed all notice elements and was sent prior to the initial AOJ decision in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, with respect to the Veteran's service connection claims, the Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that the majority of the Veteran's service treatment records (STRs) from the Utah Army National Guard from February 1981 to June 2005 are not available for consideration.  Multiple requests for information and a December 2010 Formal Finding of Unavailability confirm that all procedures to locate these records from the Utah Army National Guard and the Records Management Center were followed, but unfortunately to no avail.  The Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  When, as here, these service records are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist him in developing his claims, and to explain the reasons and bases for the decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, merely because there are missing service records, while indeed unfortunate, does not obviate the need for the Veteran to still have medical nexus evidence supporting his claims by suggesting a correlation between his currently claimed conditions and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing STRs do not lower the threshold for an allowance of a claim.  There is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining the Veteran's service treatment records (limited), and VA and private medical records.   Additionally, the Veteran was afforded a VA examination in September 2011.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  

As previously discussed, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge at a hearing in September 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted for the issues of service connection on appeal.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims of service connection for lumbar spine and left should disabilities.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service injury or disease.  See, e.g., Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Certain listed chronic conditions, such as arthritis, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

A. A Left Shoulder Disability

The Veteran contends that his left shoulder injury is a result of an in-service parachute jump, where he jumped more up than out, getting hit by the airplane door on the left side of his head and body.  See Board Hearing Tr. at 3-4.

During his period of active duty, the Veteran reported chronic pain and instability of the left shoulder in a June 1991 service record.  X-rays of the left shoulder were requested at that time, but are not of record.

The Veteran submitted an October 2012 statement from a fellow solider.  He reported that on September 29, 1997, he was part of the "Jump DZ" team to administer first aid and assistance to the airborne soldier.   He was already located at the jump site with other "medical" personnel.  At approximated 7:30AM, he noticed that one of the airborne soldiers (Sgt. John Baily) was not walking off the jump site in a hurried fashion.  He immediately notified his section Sargent and they drove immediately to assist the Veteran.  He reported that he immediately noticed that the Veteran did not have his helmet.  He reported that Sargent Pat Meyers administrated first aid and the Veteran was in shock.  He stated that the Veteran complained of head trauma, and sharp pains to his chest and struggling to breathe.  He further stated that after primary assistance, the Veteran was loaded and transported to the Jordan Medical facility.  Additionally, he reported that after this incident at the drop zone, he noticed the Veteran's dramatic decline.  He reported that the Veteran always looked in pain and no longer passed his physical test for the unit.  He also reported that the Veteran constantly complained of headaches and pains in his shoulder and neck.  

As stated above, a majority of the Veteran's service treatment records for his service in the Utah Army National Guard are unavailable.  Here, though, even without these missing records concerning his military service, the Board finds there is competent and credible evidence based on the facts, places, and circumstances of the Veteran's service on file, sufficient to accept the in-service parachute jump incident as true.  This evidence includes the October 2012 lay statement of a fellow soldier, documenting the in-service incident and the residuals the Veteran suffered thereafter.  

Post-service medical records contain a  September 2011 shoulder VA examination report.  The Veteran reported the onset of shoulder pain in 1999.  He reported that he broke his collar bone parachuting.  He described his shoulder pain as constant.  The examiner stated that the left should demonstrated mild acromioclavicular and glenohumeral degenerative changes with spurring.  The examiner concluded that the mild degenerative changes were an age related condition and not due to, caused by or aggravated by any event as a result of active duty.  

February and May 2012 VA treatment record shows that the Veteran's left shoulder was evaluated and diagnosed as left shoulder dysfunction, tendonosis, AC joint DJD, and a partial tear.  An April 2012 VA treatment record shows that the Veteran had a history of shoulder pain for 15 years.  August 2012 records note that the Veteran underwent left shoulder surgery, with post-operative diagnoses of left shoulder impingement and AC arthritis. 

The Veteran submitted a July 2012 statement from his doctor of physical therapy (DPT) at the Orthopedic Center of Montana.  The DPT stated that the Veteran was treated from December 2011 through February 2012 for his left shoulder pain.  Additionally, she stated that the Veteran initially presented with significant left shoulder pain and impaired range of motion and strength, and AC joint disruption.  She ultimately referred him back to his orthopedist for further follow-up and imagining due to lack of significant progress and continued pain and functional difficulties.  She stated that in her professional opinion, the Veteran's left AC joint injury was consistent with the incident he described in 1997, following a jump out of an aircraft, slamming his shoulder into the aircraft.  She noted that he also presented with significant left AC joint crepitus and chronic inflammation, which likely contributed to a chronic tendinosis, and likely lead to an eventual rotator cuff tear.  Based on the above findings, she stated that it appeared that his injury had been present for at least 6 months minimum.  

After a careful review of the evidence, the Board finds that the Veteran's pertinent lay evidence and the positive nexus opinion provided by the Veteran's private DPT, demonstrate that his left shoulder disability manifested in service or is otherwise related to service.  

While the September 2011 VA examiner concluded that the Veteran's mild degenerative changes were an age related condition, the Veteran's private DPT concluded that the Veteran's left AC joint injury was consistent with the incident he described in 1997, following a jump out of an aircraft, slamming his shoulder into the aircraft.  Additionally, the DPT stated that  the Veteran also presented with significant left AC joint crepitus and chronic inflammation, which likely contributed to a chronic tendinosis, and likely lead to an eventual rotator cuff tear.   

The Board concludes that the balance of positive and negative evidence of record is at the very least in relative equipoise with respect to the Veteran's claim of service connection for a left shoulder disability.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  The Board finds that reasonable doubt exists as to whether the Veteran's current left shoulder disability had its onset in service or is otherwise related to service.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board grants the Veteran's claim of service connection for a left shoulder disability.  38 U.S.C.A. § 5107(b).

B. Spine Disability

The Veteran contends that his back disability is the result of a number of twisting injuries from in-service parachute jumps and an in-service fall down the stairs in 1999.   See Board Hearing Tr. at 16-17.

On the February 1998 Report of Medical History, the Veteran reported recurrent back pain or back injury.  The February 1998 examination report noted that the Veteran's spine was normal.  

An April 1999 Jordan Valley Hospital record, during the Veteran's period of active duty, notes that the Veteran slipped going down the stairs.  He reported that his legs went out from under him and he fell onto his bottom.  He was complaining of pain in the area of his coccyx.  It was noted that x-rays of the sacrum showed a fracture of the lower sacrum.  

Post-service VA records note that the Veteran had chronic back pain. VA treatment records contain a December 2010 x-ray of the lumbosacral spine, which showed minimal degenerative changes in the lumbar spine.  The May 2011 MRI of the lumbar spine (imaging extending from T11 through the midsacrum) were negative.  

The Veteran submitted an August 2011 statement from his girlfriend who he had been dating for over a year.  She stated that the Veteran's years of service left him with problems with the sacroiliac joint, which caused sciatic nerve damage.  She stated that his symptoms included severe aching and spasms in his back, and severe burning pain from his groin to his toes in his right leg.  She also noted how the Veteran's activities of daily living and relationships had been affected by his back condition.  

The Veteran was afforded a VA examination in September 2011.  The Veteran reported that he broke his back in 1999 due to a parachute jump. The examiner noted that the service treatment records show that the Veteran slipped on some stairs.  The Veteran claimed radiating pain to the right lower extremity, onset 1999.  The examiner noted that the location and distribution was reported as buttocks to the lateral thigh to the ball of his right foot.  The Veteran did not use an assistive device, denied poor balance or unsteady gate, and had no reported falls.  After thoroughly examining the Veteran, the examiner concluded that the Veteran's current chronic back disability was not clinically linked to the injury or event he received treatment for a fractured sacrum in service.  The examiner noted that there was no evidence of a fractured sacrum or any old fracture on the 2010 lumbosacral spine x-ray or the 2011 lumbosacral MRI.  The examiner also stated that the Veteran did not have any other back disabilities that were clinically linked to the fall that caused the fractured sacrum.  The examiner stated that the Veteran's diagnosis of minimal degenerative changes in the lumbar spine were age related and not due to, caused by, or aggravated by any event during active duty, to include the reported but not currently shown fractured sacrum.  The examiner stated that the Veteran was discharged in 2000, had he injured his back in the 1999, the severity of the current degenerative changes reported as minimal would be far more significant.   

In light of the evidence, the Board finds that the weight of the lay and medical evidence is against the Veteran's claim.  Although he has a current diagnosis of minimal degenerative changes of the lumbar spine, the existing probative medical evidence does not show that this condition was manifested in service or are otherwise related to service.  

Initially, the Board notes that there is no medical evidence of record showing that the Veteran's minimal degenerative changes of the lumbar spine were manifested during his first post-service year.  There is no objective indication of this particular condition documented in VA or private treatment records until approximately 10 years after his discharge from service in 2000.  Therefore, there is no competent and credible evidence of record showing that the Veteran's minimal degenerative changes of the lumbar spine were manifested during the Veteran's first year following discharge from active duty, and presumptive service connection for minimal degenerative changes of the lumbar spine as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, although the Veteran's service treatment records show an in-service fall down the stairs and fracture of the lower sacrum, and the Veteran has submitted medical evidence indicating he has been diagnosed with a current back disorder, the preponderance of the evidence is against a finding that a chronic low back disability had its onset during the Veteran's military service.  As previously mentioned,  the September 2011 VA examiner concluded that the Veteran's current chronic back disability was not clinically linked to the injury or event he received treatment for a fractured sacrum in service.  The examiner noted that there was no evidence of a fractured sacrum or any old fracture on the 2010 lumbosacral spine x-ray or the 2011 lumbosacral MRI.  The examiner also stated that the Veteran did not have any other back disabilities that were clinically linked to the fall that caused the fractured sacrum.  The examiner stated that the Veteran's diagnosis of minimal degenerative changes in the lumbar spine were age related and not due to, caused by, or aggravated by any event during active duty, to include the reported but not currently shown fractured sacrum.  The examiner stated that the Veteran was discharged in 2000, had he injured his back in the 1999, the severity of the current degenerative changes reported as minimal would be far more significant.   

The VA examiner's opinion noted above is based on review of the claims folder, including the Veteran's service treatment records (limited) and the Veteran's description of symptomatology, and his opinion thoroughly discusses the Veteran's pertinent in-service and post-service medical records.  The VA examiner offered a detailed explanation for the opinion rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Given the VA examiner's access to the claims folder and the thoroughness and detail of the opinion, the Board finds this opinion to be highly probative in determining whether service connection for a back disability is warranted.

The Board has carefully considered the Veteran assertions that he has a back disability that had its onset in service.  With regard to degenerative changes (arthritis), his description of chronic back pain alone could provide a basis for service connection for arthritis per the provisions of 38 C.F.R. § 3.303(b).  Here, the Veteran has provided credible evidence of in-service lower sacrum injury and claims chronic back problems since service.  

However, the VA examiner who considered the Veteran's description of symptomatology in light of the type of injury in service found that the Veteran's current back disability, to include minimal degenerative changes of the lumbar spine, did not have its onset in service or related to the in-service injury.  Additionally, the Board observes that there is no objective indication of a chronic low back disability documented until the December 2010 VA x-ray of the lumbar spine, approximately 10 years after his military service ended, which tends to weigh against an in-service onset.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Overall, the Board finds that the VA examiner's opinion of no current disability related to the in-service injury greatly outweighs the Veteran's personal opinion that his current back disability had its onset in service or is related thereto, as the VA examiner has greater training and expertise than the Veteran in determining whether his report of chronic back pain since service supports a medical finding of a current back disability present since service, to include minimal degenerative changes.  In this context, the Board finds that the VA examiner's assessment greatly outweighs the Veteran's generalized allegation of chronicity of symptoms in service and thereafter and, thus, outweighs any evidentiary benefit pursuant to the 38 C.F.R. § 3.303(b).  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, and the Veteran is sincere in his belief that he has a back disability that is related to his time in service.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disability is granted.

Service connection for a back disability is denied.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

A. Residuals of a Head Injury

The Veteran contends that he suffers from residuals of an in-service head injury during a parachute jump. 

A September 1997 Jordan Valley Hospital record notes that the Veteran reported  a past history of significant closed head injury about two years ago, which he stated was evaluated at Hill Base with a CAT scan that was normal.  He had headaches over the weekend, but he stated that it was not unusual for him.  The physician stated that he was concerned about the Veteran's chronic headaches and felt that he should have an MRI done to rule out the possibility of intracranial abnormality that might have been missed by his CAT scan.  He felt that the Veteran needed a neurology referral.  The physician noted a diagnosis of posttraumatic headaches.
A September 1997 service record noted that the Veteran complained of numbness in the left arm and tingling sensation, accompanied with severe nausea, headache, and vomiting.  The Veteran was diagnosed with neuro impingement syndrome.

An October 1997 University of Utah Hospital record notes that the Veteran was referred to the ER because of facial numbness.  He reported having a series of problems involving the left side of his head over the past two years, which had caused him some concern.  He had persistent and recurrent headaches over the last two years, mainly involving the left temp area.  Additionally, in the last year and a half, he reported that his vision was worsening in the left eye.  He had some numbness over the left side of his head and sometimes felt that there was a sensation of running water over the left side of his head.  For the last two years, he also reported rather persistent morning nausea, without any other gastrointestinal symptoms.  Examination of the cranial nerves revealed a somewhat reduced visual acuity in the left eye and a reduction in perception of colored objects in the left eye.  The physician noted that facial sensation appeared to be slightly blunted over the left side of the face compared with the right.  The physician concluded that the constellation of numbness over the left side of the Veteran's face, together with his reduced vision would raise a concern about some process at the skull base, which might be involving the optic nerve and the trigeminal root.  The physician noted that it would be prudent to obtain an MRI scan of the skull base on the left side.  However, it is unclear if the Veteran underwent an MRI as there was no MRI report of record.  

On the February 1998 Report of Medical History, the Veteran reported frequent or severe headaches, dizziness or fainting spells, and eye trouble.

As noted above, the Board found that there was competent and credible evidence on file sufficient to accept the in-service parachute jump incident as true.

The Veteran was afforded traumatic brain injury, mental disorder, and headache VA examinations to assess the potential residuals of an in-service head injury.  The Veteran reported that during a jump he noticed his chin strap had come unsnapped and he could not get it snapped before the jump.  This affected his jump and he jumped more up than out, getting hit by the door on the left side of his head and body.  He reported that his chute opened, he lost his helmet, was facing the wrong way with the wind, and hit the ground.  The Veteran reported a sketchy memory of the jump, and not remembering hitting the ground.  He also reported that he briefly saw a medic, but there was no visible injures, and a few days later he sought a medical checkup.  He also stated that he had not felt normal since then, with poor balance and poor mental control.  The examiner concluded that there was subjective reports of mild TBI, with no evidence of a residual disability.  Additionally, the examiner stated that the physical evidence did not support a diagnosis of a TBI under the VA and the Department of Defense definition. 

The examiner who performed the headaches VA examination noted that the Veteran had never been diagnosed with a headache condition.  The examiner concluded that there were no treatment records to support the claimed condition of a TBI or chronic headaches.  Additionally, the examiner stated that the Veteran had 78 CPRS notes dating back to November 2, 2010.  The first complaint of headaches was in April 2011, and the second complaint was in the psychiatric notes.  The examiner also noted that the Veteran had no prior complaints of headaches and no diagnosis for complaints of chronic headaches in the CPRS.  Additionally he stated that no documentation was in the service treatment records to support a claim of chronic headaches.  He concluded that the CT brain was negative and there was no diagnosis of headaches.  

Significantly, however, in rendering this opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, the examiner stated that there were no treatment records to support chronic headaches, however, he failed to review and discuss the September 1997 diagnosis of posttraumatic headaches. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Additionally, the examiner failed to discuss the additional September 1997 record, where the Veteran reported headaches and was diagnosed with neuro impingement syndrome, and the October 1997 University of Utah Hospital record, where the Veteran reported he had persistent and recurrent headaches over the last two year.  Lastly, the examiner did not address the February 1998 Report of Medical History, where the Veteran reported frequent or severe headaches.  Therefore, a new VA examination is necessary to determine whether the Veteran has an current head injury residual disabilities related to any event or injury in service, to include the parachute jump incident.

B. Right Knee

The Veteran contends that his right knee disability is a result of in-service parachute jumps. 

May 1985 Salt Lake City VA records notes that the Veteran reported that he hurt his right knee a year ago while parachute jumping in the National Guard.  He reported right knee locking and occasional swelling.  The physician noted that the Veteran was referred by the National Guard who reportedly suspected a cartilage tear.  The physician stated that the Veteran had a possible meniscal tear.  The record noted a referral to surgery.  An August 1985 record notes that the Veteran reported that he needed arthroscopy right knee surgery.  The August 1985 evaluation noted that the Veteran had a history of pain in his right knee following a twisting injury during a parachute jump.  The Veteran was not receiving treatment and had been performing all sorts of resistive exercises with his knee.  After examining the Veteran, the physician's impression was that the Veteran had a small medial meniscal tear.  Additionally, the physician noted that if they had an opening, they would perform an arthroscopy on the Veteran.  However, there were no subsequent records noting any right knee surgery.  

On the February 1998 Report of Medical History, the Veteran reported "trick" or locked knee.  

The Veteran was afforded a knee and lower leg conditions VA examination in September 2011.  The examiner noted that there was no diagnosis in the CPRS for a right knee condition.  Additionally, he stated that the Veteran subjectively complained of a right knee condition.  The examiner concluded that there were subjective reports of a right knee condition.  He also stated that the Veteran had diagnostic evidence of mild degenerative changes in both knees.  The examiner conclude that this was an age related condition and not due to, caused by, or aggravated beyond normal progression by any condition as a result of active duty.  The examiner stated that had the Veteran injured his right knee in 1984 as reported, the degenerative changes would not be bilaterally, and they would be far more severe than mild after the passage of 27 years of time.  The examiner stated that there was no current chronic right knee disability clinically linked to the injury for which he received right knee treatment while serving in the Utah National Guard.  

However, the examiner failed to address the May and August 1995 VA records noting a twisting injury to the right knee during a parachute jump and small medial meniscal tear diagnosis, and the February 1998 Report of Medical History, where the Veteran reported "trick" or locked knee, when rending an etiology opinion.  Nieves-Rodriguez, at 301 (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Therefore, a new VA examination is necessary to determine the Veteran's current right knee disability and whether it is related to any event in service.

Lastly, the Board notes that a remand is necessary to obtain any outstanding VA treatment records.  The Veteran was receiving ongoing treatment at the VA for his claimed conditions.  The claims file contains VA treatment records through April 2012.  It is unclear to the Board if the Veteran continued to seek VA treatment after that time.  Because it appears that there may be outstanding VA medical records after April 2012 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should be afforded the opportunity to submit any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1) Obtain any of the Veteran's outstanding VA treatment records from April 2012 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should be afforded the opportunity to submit any outstanding private treatment records.

2) After the foregoing, schedule the Veteran for a VA examination to determine whether the Veteran has any residuals of an in-service head injury.  The claims file and a copy of this remand must be made available to the examiner for review.  All necessary testing should be conducted.

The examiner should identify all residuals of the Veteran's in-service head injury, to include any cognitive impairment or headaches.  

The examiner should offer an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that any current diagnosed residuals of a head injury had its onset during active service or is related to any in-service disease, event, or injury, to include a parachute jump incident in-service. 

In doing so, the examiner should consider and discuss the Veteran's service treatment records (February 1998 Report of Medical History), the September 2011 VA examination report, VA treatment records, hearing testimony, lay statements, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Schedule the Veteran for a VA examination to determine whether any current right knee disability is related to the Veteran's active service.  The claims file and a copy of this remand must be made available to the examiner for review.  All necessary testing should be conducted, to include an MRI.

The examiner should diagnose the Veteran's current right knee disabilities.  The examiner should specifically state whether the Veteran has a current medial meniscal tear.

For each right knee diagnosis, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current diagnosed condition had its onset in service or is related to any in-service disease, event, or injury, to include a twisting injury from a parachute jump.

In rendering the opinion, the examiner must review and discuss the Veteran's service treatment records (May and August 1985 records and the February 1998 Report of Medical History), private treatment records, VA treatment records, the September 2011 VA examination report, and any other relevant information.  Furthermore, the examiner should discuss the Veteran's lay statements regarding the onset and duration of symptoms when discussing the offered opinions.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  If any benefit sought remains denied, the RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


